Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Application No. 17/738,884 filed 05/06/2022.  Claims 25-42 are pending and have been examined.
The information disclosure statement (IDS) submitted on 08/01/2022 was considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 25, 26, 31, 33-35, 37-39, 41 and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 8 and 15-19 of U.S. Patent No. 11,340,442. Although the claims at issue are not identical, they are not patentably distinct from each other because they are different definitions or descriptions of the same subject matter varying in breadth.  For example, note the following relationship between claim 1 of the instant application and the patented claims.


Application No. 17/738,884
U.S. Patent No. 11,340,442
25. An imaging system for generating color video, the imaging system comprising: 
1. A system for generating color videos with a monochrome camera, comprising: 
a light assembly comprising a plurality of light sources arranged about an optical axis of the light assembly, the light assembly configured to selectively energize the plurality of light sources in a sequence; 
(claim 15) a light assembly comprising the plurality of light sources arranged about an optical axis of the light assembly, wherein the light assembly selectively energizes each of the plurality of light sources in the sequence; and 
a stage assembly configured to receive a biological sample within a light path of the light assembly; 
(claim 15) a stage assembly configured to receive the sample within a light path of the light assembly, the monochrome camera being disposed within the light path, 
a monochrome camera disposed within the light path and configured to generate monochrome images corresponding to successive stages of the sequence; and 
(claim 1) capture a monochrome image of the illuminated sample at the monochrome camera at each stage of the sequence to thereby generate a plurality of monochrome images each associated with one of the different wavelengths of light; and 
an image processor in electrical communication with the monochrome camera, the image processor configured to receive the monochrome images at successive time points and compile the monochrome images into a plurality of video frames to generate a color video.
(claim 15) wherein the one or more processors comprises an image processor in electrical communication with the monochrome camera, the image processor configured to receive the plurality of monochrome images at successive time points and compile the plurality of monochrome images into the series of color video frames comprising the color video.


It would have been obvious to one of ordinary skill in the art to readily recognize that the conflicting claims are different definitions or descriptions of the same subject matter varying in breadth.  In this case, the application claims are broader than and inclusive of the patented claims.   
Claim 26 of the application corresponds to claim 16 of the patent.
Claim 31 of the application corresponds to claim 16 of the patent.
Claim 33 of the application corresponds to claim 17 of the patent.
Claim 34 of the application corresponds to claim 17 of the patent.
Claim 35 of the application corresponds to claim 19 of the patent.
Claim 37 of the application corresponds to claim 19 of the patent.
Claim 38 of the application corresponds to claim 18 of the patent.
Claim 39 of the application corresponds to claim 5 of the patent.
Claim 41 of the application corresponds to claim 8 of the patent.
Claim 42 of the application corresponds to claim 15 of the patent.
Claims 27 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11,340,442 in view of Chan (US 2018/0164567).
Consider claim 27, the patented claims clearly teach the plurality of light sources.
However, the patented claims do not explicitly teach the plurality of light sources are arranged in a generally circular pattern about the optical axis.
In an analogous art, Chan, which discloses an imaging system, clearly teaches the plurality of light sources are arranged in a generally circular pattern about the optical axis. (Fig. 10, [0050])
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the patented claims by the plurality of light sources are arranged in a generally circular pattern about the optical axis, as taught by Chan, to achieve the predictable result of illuminating the sample.
Claim 28 of the application corresponds to claim 15 of the patent in view of Chan [0050].
Claims 29 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11,340,442 in view of Morrison et al. (US 2014/0267672), herein Morrison.
Consider claim 29, the patented claims clearly teach the plurality of light sources.
However, the patented claims do not explicitly teach the plurality of light sources comprises lasers.
In an analogous art, Morrison, which discloses an imaging system, clearly teaches the plurality of light sources comprises lasers. (Fig. 10, [0050])
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the patented claims by the plurality of light sources comprises lasers, as taught by Morrison, to achieve the predictable result of illuminating the sample.
Claim 32 of the application corresponds to claim 15 of the patent in view of Morrison [0088].
Claim 30 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11,340,442 in view of Graessle et al. (US 2011/0102582), herein Graessle.
Consider claim 30, the patented claims clearly teach the plurality of light sources.
However, the patented claims do not explicitly teach the plurality of light sources comprises light emitting diodes (LEDs).
In an analogous art, Graessle, which discloses an imaging system, clearly teaches the plurality of light sources comprises light emitting diodes (LEDs). ([0074])
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the patented claims by the plurality of light sources comprises light emitting diodes (LEDs), as taught by Graessle, to achieve the predictable result of illuminating the sample.
Claim 36 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11,340,442 in view of Wright et al. (US 2011/0184239), herein Wright.
Consider claim 36, the patented claims clearly teach the light barrel.
However, the patented claims do not explicitly teach the light barrel additionally comprises a third light diffuser positioned adjacent the second light diffuser and spaced apart from the light diffuser by a second distance.
In an analogous art, Wright, which discloses an imaging system, clearly teaches the light barrel additionally comprises a third light diffuser positioned adjacent the second light diffuser and spaced apart from the light diffuser by a second distance. ([0085])
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the patented claims by the light barrel additionally comprises a third light diffuser positioned adjacent the second light diffuser and spaced apart from the light diffuser by a second distance, as taught by Graessle, to achieve the predictable result of diffusing the light source.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 25, 26, 29-34, 38, 39, 41 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Graessle et al. (US 2011/0102582), herein Graessle, in view of Morrison et al. (US 2014/0267672), herein Morrison.
Consider claim 25, Graessle clearly teaches an imaging system for generating color video, the imaging system comprising: 

a light assembly comprising a plurality of light sources arranged about an optical axis of the light assembly, (Figs. 7 and 8: Illumination chambers 62A, 62B, 62C, and 62D are arranged around the optical axis of camera chip 48, [0069], [0073], [0074].) the light assembly configured to selectively energize the plurality of light sources in a sequence; (Each illumination source 60 includes red, green, and blue LEDs which may be selectively energized, [0058], [0074])

a stage assembly configured to receive a biological sample within a light path of the light assembly; (Growth plate 22, [0050])

a monochrome camera disposed within the light path and configured to generate monochrome images corresponding to successive stages of the sequence; and an image processor in electrical communication with the monochrome camera, the image processor configured to receive the monochrome images at successive time points and compile the monochrome images. (Captured monochromatic images are combined into color images, [0035], [0058]-[0061].)

However, Graessle does not explicitly teach compile the monochrome images into a plurality of video frames to generate a color video.

In an analogous art, Morrison, which discloses an imaging system, clearly teaches compile the monochrome images into a plurality of video frames to generate a color video. (The monochrome images are combined to produce color video frames, [0107], [0108].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Graessle by compile the monochrome images into a plurality of video frames to generate a color video, as taught by Morrison, for the benefit of producing real-time video of the specimen ([0005] Morrison).

Consider claim 26, Graessle combined with Morrison clearly teaches the plurality of light sources comprises a plurality of light sets, each light set having a pair of light sources, the light sources of each light set being positioned on opposite sides of the optical axis. (Fig. 8, [0073] Graessle)

Consider claim 29, Graessle combined with Morrison clearly teaches the plurality of light sources comprises lasers. ([0087] Morrison)

Consider claim 30, Graessle combined with Morrison clearly teaches the plurality of light sources comprises light emitting diodes (LEDs). ([0074] Graessle)

Consider claim 31, Graessle combined with Morrison clearly teaches the plurality of light sources, when combined, generates a white light. ([0090] Morrison)

Consider claim 32, Graessle combined with Morrison clearly teaches the plurality of light sources in the light assembly comprises a 617nm light, a 530 nm light, and a 447.5 nm light. ([0088] Morrison)

Consider claim 33, Graessle combined with Morrison clearly teaches a microscope objective aligned with the optical axis; and a lens tube aligned with the optical axis.  (Fig. 3, [0084] Morrison)

Consider claim 34, Graessle combined with Morrison clearly teaches a light barrel aligned with the optical axis and positioned so as to encircle the light assembly, (Fig. 8, [0073], [0074] Graessle) the light barrel having a light diffuser positioned therein. (Fig. 7, [0072] Graessle)
Consider claim 38, Graessle combined with Morrison clearly teaches a fluorophore excitation source configured to produce excitation light directed to the stage assembly to induce fluorophore emission light from the biological sample positioned at the stage assembly. (Fig. 13(B), [0101], [0140] Morrison)

Consider claim 39, Graessle combined with Morrison clearly teaches the sequence comprises a series of stages with each stage corresponding to selectively energizing a particular wavelength of light. ([0058]-[0061] Graessle)

Consider claim 41, Graessle combined with Morrison clearly teaches the color video comprises a live color video having a color video frame rate matching a frame rate output of the monochrome camera. ([0079] Morrison)

Consider claim 42, Graessle combined with Morrison clearly teaches the stage assembly is further configured to move the biological sample within the light path of the light assembly.  ([0038] Graessle)

Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Graessle et al. (US 2011/0102582) in view of Morrison et al. (US 2014/0267672) in view of Chan (US 2018/0164567).
Consider claim 27, Graessle combined with Morrison clearly teaches the plurality of light sources.

However, Graessle combined with Morrison does not explicitly teach the plurality of light sources are arranged in a generally circular pattern about the optical axis.

In an analogous art, Chan, which discloses an imaging system, clearly teaches the plurality of light sources are arranged in a generally circular pattern about the optical axis. (Fig. 10, [0050])

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Graessle combined with Morrison by the plurality of light sources are arranged in a generally circular pattern about the optical axis, as taught by Chan, to achieve the predictable result of illuminating the sample.
	
Consider claim 28, Graessle combined with Morrison and Chan clearly teaches the light assembly further comprises an additional light source positioned generally at a center of the generally circular pattern. (Fig. 10, [0050] Chan)

Claims 35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Graessle et al. (US 2011/0102582) in view of Morrison et al. (US 2014/0267672) in view of Javidi et al. (US 2018/0247106), herein Javidi.
Consider claim 35, Graessle combined with Morrison clearly teaches the light barrel containing a diffuser.

However, Graessle combined with Morrison does not explicitly teach the light barrel additionally comprises a second light diffuser spaced apart from the light diffuser by a distance.
	
In an analogous art, Javidi, which discloses a system for imaging, clearly teaches the light barrel additionally comprises a second light diffuser spaced apart from the light diffuser by a distance. (Fig. 6D: First and second diffusers, [0055])

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Graessle combined with Morrison by the light barrel additionally comprises a second light diffuser spaced apart from the light diffuser by a distance, as taught by Javidi, for the benefit of ensuring consistent diffusion of the light.

Consider claim 37, Graessle combined with Morrison and Javidi clearly teaches the distance comprises between about 10 mm - 30 mm. (Fig. 6D: Distance between the first and second diffusers is z2=30mm, [0055] Javidi.)

Claims 36 are rejected under 35 U.S.C. 103 as being unpatentable over Graessle et al. (US 2011/0102582) in view of Morrison et al. (US 2014/0267672) in view of Javidi et al. (US 2018/0247106) in view of Wright et al. (US 2011/0184239), herein Wright.
Consider claim 36, Graessle combined with Morrison and Javidi clearly teaches the light barrel.

However, Graessle combined with Morrison and Javidi does not explicitly teach the light barrel additionally comprises a third light diffuser positioned adjacent the second light diffuser and spaced apart from the light diffuser by a second distance.

In an analogous art, Wright, which discloses an imaging system, clearly teaches the light barrel additionally comprises a third light diffuser positioned adjacent the second light diffuser and spaced apart from the light diffuser by a second distance. ([0085])

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Graessle combined with Morrison and Javidi by the light barrel additionally comprises a third light diffuser positioned adjacent the second light diffuser and spaced apart from the light diffuser by a second distance, as taught by Wright, to achieve the predictable result of diffusing the light source.
	
Allowable Subject Matter
Claim 40 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
In the case of amending the claimed invention, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R SCHNURR/Primary Examiner, Art Unit 2425